DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7, 9-12, 14, 17-19 and 21-27 are pending
Claims 1, 10 and 17 have been amended
Claims 5-6, 8 13, 15-16 and 20 have been canceled
Claims 23-27 are new
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-22-21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-12, 14, 17-19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 1, 10 and 17 recites “wherein a ratio of the DI water to the SC1 solution is 1:1”. However, SC1 solution would necessarily require water since it is a solution and SC1 is recognized in the art as a mixture of ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2) and water (H2O). Claims 1, 10 and 17 do not distinguish the amount of water present in the SC1 solution. Therefore the absolute amount of water in the first mixture is not defined by the claim and it is unclear what proportions are required to be present by the recitation. Claims 2-4, 7, 9, 11-12, 14, 18-19 and 21-27 are rejected as being dependent on an indefinite claim.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. US2017/0031241 (US’241) in view of Papanu et al. US 2007/0068558 (US’558).

Regarding claim 1, US’241 teaches a system that is configured to support a photomask and clean the photomask (abstract, para. 11). The method includes directing an acoustically agitated fluid stream at a first surface of a substrate to cause the substrate to vibrate mechanically at a megasonic frequency thereby dislodging contaminant particles on the first surface of the substrate, wherein the first surface of the substrate is opposite a second surface of the substrate, wherein the second surface of the substrate includes a pattern (para. 37). The photomask 200 includes a reflective multilayer (ML) 206 disposed over the mask substrate 202 on the front surface (para. capping layer disposed over the buffer layer (para. 19). The photomask 200 also includes an absorption layer 210 is formed over the protection layer 208. In an embodiment, the absorption layer 210 absorbs radiation in the EUV wavelength range projected onto a patterned mask (para. 20). Although the environment in which the EUVL process is performed is kept relatively clean, there are still contaminants formed on the front/back sides of the photomask. For example, some contaminant organics (e.g., residual photoresist stripes) may be formed on the front side of the photomask. Such contaminant organics are generally distributed in size of about 50 to 100 nanometers (nanoparticles), and frequently distributed within a pattern (para. 22) (wherein the photomask substrate has a plurality of nanoparticles disposed over a surface of the multilayered reflective structure). Referring now to FIG. 3, a flow chart is shown to illustrate a method 300 of cleaning a photomask in accordance with various embodiments. The method 300 continues in block 308 in which the nozzle 118 disperses the spray 119 onto the front side of the photomask 200. In some embodiments, the spray 119 may include a second chemical solution that is different than the first chemical solution discussed above. In other embodiments, the first and second chemical solutions are the same. The chemical solution includes at least one of: ozone water/aqueous ozone (DIO3) and standard clean 1 (SC1) (para. 24-28). Therefore, US’241 teaches that the chemical solution (first mixture) can include a combination of SCI solution, deionized (DI) water, and ozone (O3). Therefore, US’241 a method for cleaning a substrate, comprising: receiving a photomask substrate with a multilayered reflective structure disposed over a surface of the photomask substrate, a capping layer disposed on the multilayered reflective structure, and an absorber, wherein the photomask substrate has a plurality of nanoparticles disposed over a surface of the multilayered reflective structure; applying a first mixture comprising an SCI solution, deionized (DI) water, and ozone (O3) to the photomask substrate to remove the nanoparticles. 
	
US’241 is silent about a plurality of conductive nanoparticles, and applying DI water to rinse the photomask substrate, and wherein a ratio of the DI water to the SC1 solution is 1:1, and a temperature of the first mixture is between approximately 20°C and 40°C and wherein a removal rate of the conductive nanoparticles over a duration including the applying of the first mixture and the applying of the DI water is greater than approximately 90%.

However, US’241 further teaches that the cleaning is necessary after exposer of the photomask which can be a EUV mask that includes a capping layer (para. 1-2, 6, 11 and 15-22). Applicant’s specification recites “in comparative approaches, nanoparticles are attracted to the capping layer due to the high catalyst property and conductivity of the capping layer.  Such nanoparticles are not easily removed by the current cleaning operations. Further, it is also required that the thin capping layer be able to resist damage by the cleaning operations” (para. 15 of the instant specification). Therefore, the exposer process would be the same and the same conductive particles generated  conductive nanoparticles. US’241 further teaches regardless of which kind of contaminants formed on a photomask, those contaminants may otherwise interfere with the patterning process if they get on the photomask. For example, the presence of contaminant particles may lead to defocus or out-of-focus issues. Therefore, a cleaning process may be needed to dislodge such contaminants after each lithography process (para. 22). The cleaning process taught by US’241 includes the same cleaning solution recited in claim 1. Therefore one of ordinary skill in the art would be motivated to achieve as high of a removal rate as possible with the recited cleaning solution to prevent defocus or out-of-focus issues.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’241 to include wherein a removal rate of the conductive nanoparticles over a duration including the applying of the first mixture and the applying of the DI water is greater than approximately 90% because the same cleaning solution recited in claim 1 is utilized and one of ordinary skill in the art should achieve as high of a removal rate as possible with the recited cleaning solution to prevent defocus or out-of-focus issues.

 The modified method of US’241 is silent about applying DI water to rinse the photomask substrate and wherein a ratio of the DI water to the SC1 solution is 1:1, and a temperature of the first mixture is between approximately 20°C and 40°C;.

US’558 teaches an integrated substrate cleaning processes capable of removing residues and particulates from the surface of a photomask is described (abstract). US’558 further teaches a process of cleaning a photomask that includes an SC1 cleaning followed by a DI rinse and dry. As shown in FIG. 3, final rinse 330 is performed subsequent to the last chemical clean operation. The photomask may be rinsed for around 20 seconds or more. The rinsing step after the cleaning step may remove all the chemical from the wafer surface, i.e. ammonium hydroxide, hydrogen peroxide, chelating agents, and surfactants. In a further embodiment, the rinse water has an elevated temperature between 25° C. and 80° C. to improve the ability to rinse off the cleaning chemicals from the surface of the substrate (para. 28-37). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include applying DI water to rinse the photomask substrate because US’558 teaches that it is necessary to remove cleaning chemicals from the surface of the photomask and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

US’558 further teaches the ammonium hydroxide in AM-Clean solution is from a solution of 28-29% w/w of NH3 to water and the hydrogen peroxide is from a solution of 31-32% w/w of H2O2 to water. As well known in the art, these compounds only dissociate into their respective ions and no chemical reactions occur among these compounds. In various embodiments, the ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O) are present in concentrations defined by dilution ratios of wherein a ratio of the DI water to the SC1 solution is 1:1) to achieve removal of particles from the substrate surface and the desired pH level.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to select applicants claimed range of wherein a ratio of the DI water to the SC1 solution is 1:1  because US’558 teaches to use diluted SC1 for the purpose of removing particles from the surface of a photomask where the possible range for the dilution overlaps the claimed range for the dilute SC1 solution, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05 and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

US’558 further teaches heating a cleaning solution of ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O)  between 25° and 60° is beneficial for 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include wherein a temperature of the first mixture is between approximately 20°C and 40°C because US’558 teaches is beneficial for removal of contaminants from the surface of the substrate and enables a reduction in total processing time and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 2, the modified method of US’241 teaches the method of cleaning a photomask of claim 1. US’241 further teaches wherein the multilayered reflective structure comprises a Mo compound/Si compound multilayered reflective structure (para. 18).

Regarding claim 3, the modified method of US’241 teaches the method of cleaning a photomask of claim 1. US’241 further teaches wherein the capping layer comprises a Ru-containing layer (para. 19).

Regarding claims 4 and 21, the modified method of US’241 teaches the method of cleaning a photomask of claim 1. US’241 further teaches that the cleaning is necessary after exposer of the photomask which can be a EUV mask that includes layers containing noble metals including ruthenium, silver and palladium (para. 1-2, 6, 11 and 15-22). Applicant’s specification recites “during an exposure operation, active wherein the conductive nanoparticles comprise noble metal ,with regard to claim 4 and wherein the conductive nanoparticles are in a scale of approximately 1 nanometer to approximately 100 nanometers in size, with regard to claim 21.


Regarding claim 7, the modified method of US’241 teaches the method of cleaning a photomask of claim 1. 

The modified method of US’241 does not teach applying a second mixture to the photomask substrate between the applying of the first mixture and the applying of the DI water, wherein the second mixture comprises DI water and H2.

However, US’241 further teaches the fluid stream is composed of cleaning fluid (a first chemical solution) that includes at least one of: hydrogen (H2) dissolved in water (para. 26). Therefore, US’241 teaches that an alternative cleaning process can be a mixture comprises DI water and H2 and it is obvious to combining prior art elements 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include applying a second mixture to the photomask substrate between the applying of the first mixture and the applying of the DI water, wherein the second mixture comprises DI water and H2 because US’241 teaches it as an alternative cleaning mixture for cleaning a photomask combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	
Regarding claim 9, the modified method of US’241 teaches the method of cleaning a photomask of claim 1. 

The modified method of US’241 is silent about performing a spin respectively after the applying of the first mixture and the applying of the DI water.

US’558 further teaches following final rinse 330, a dry 340 is performed. Generally, the dry may be any commonly employed in the industry, such as, but not limited to, a spin dry and Marangoni dry. If desired, N2 and/or IPA vapor may be blown on the substrate to assist in drying. After drying, cleaning process 300 is complete (para. 38).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include performing a spin respectively after the applying of the first mixture and the applying of the DI water because US’558 teaches that it is necessary to complete a wet cleaning process of the surface of the photomask and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 23, the modified method of US’241 teaches the method of cleaning a photomask of claim 1. US’241 further teaches the method 300 continues in block 306 where the acoustic energy generator 110 generates a mechanical vibration to the photomask 102/200 through the fluid stream 120. That is, the acoustic energy generator 110, coupled to the nozzle 108, is configured to generate an acoustic wave, then propagate the generated acoustic wave through the fluid stream 120 to form an acoustically agitated fluid stream which causes the fluid stream 120 applied to the back side of the photomask 102/200 to generate a mechanical vibration to the photomask 102/200 via the acoustically agitated fluid stream. In accordance with various embodiments, the frequency of the mechanical vibration generated by the acoustic energy generator 110 may range from about 1 megahertz to about 3 megahertz. Such frequency is generally referred to megasonic frequency. It is understood that additional blocks/processes may be performed before, during, and/or after the blocks 302-308, and/or some described blocks may be combined. For example, blocks 304-308 may be combined as a single step. That is, during the cleaning process of the photomask 102/200, the fluid stream 120 vibrating in megasonic frequency and the spray 119 is respectively applied to the back side and the front side of the photomask 102/200 at the same time (para. 27-30). As illustrated in FIG. 4B, line 420 shows a relatively higher amount of acoustic pressure than lines 430-450, which means that although the vibration of the photomask 402 is induced by the acoustically agitated fluid stream that wherein the applying of the first mixture further comprises a mega sonic agitation, and a frequency of the mega sonic agitation within the range of between approximately 1 MHz to approximately 10 MHz.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US’241 in view of US’558 as applied to claim 1 above, and further in view of Shibayama et al. WO/2017/164186 (WO’186) (371 US filing US 2019/0035649 used for citation).

Regarding claim 24, the modified method of US’241 teaches the method of cleaning a photomask of claim 1. 

The modified method of US’241 does not teach wherein a flow rate of the first mixture is between approximately 1000 ml/min and approximately 5000 ml/min.

WO’186 teaches a substrate processing method is provided, which includes: an ozone-containing hydrofluoric acid solution spouting step of spouting an ozone-containing hydrofluoric acid solution containing ozone dissolved therein from a nozzle toward one major surface of a substrate held by a substrate holding unit (abstract). WO/186 further teaches the spouting flow rate of the ozone-containing hydrofluoric acid 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include wherein a flow rate of the first mixture is between approximately 1000 ml/min and approximately 5000 ml/min because WO’186 teaches dispensing a cleaning solution what includes ozone, such as the cleaning solution of US’241 should be dispensed at a high enough flow rate to insure that the ozone is distributed to the peripheral portion of the object being treated but should not be too high to be a waste of resources.

Claims 10, 12, 14, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. US2017/0031241 (US’241) in view of Papanu et al. US 2007/0068558 (US’558).

Regarding claim 10, US’241 teaches a system that is configured to support a photomask and clean a phase shifting photomask (abstract, para. 11 and 15). The photomask 200 includes a reflective multilayer (ML) 206 disposed over the photomask substrate 202 on the front surface (para. 18). The photomask 200 includes a protection layer 208 formed over the ML 206 for one or more functions (para. 19) (the combination of the reflective multilayer 206 and its protection layer 208 reads on a phase-shifting layer). The photomask 200 also includes an absorption layer 210 (shielding layer) is formed over the protection layer 208. In an embodiment, the absorption layer 210 absorbs radiation in the EUV wavelength range projected onto a patterned mask (para. 20). Although the environment in which the EUVL process is performed is kept relatively clean, there are still contaminants formed on the front/back sides of the photomask. For example, some contaminant organics (e.g., residual photoresist stripes) may be formed on the front side of the photomask. Such contaminant organics are generally distributed in size of about 50 to 100 nanometers (nanoparticles), and frequently distributed within a pattern (para. 22) (wherein the photomask substrate has a plurality of nanoparticles disposed over the surface of the photomask substrate). Referring now to FIG. 3, a flow chart is shown to illustrate a method 300 of cleaning a photomask in accordance with various embodiments. The method 300 continues in block 308 in which the nozzle 118 disperses the spray 119 onto the front side of the photomask 200. In some embodiments, the spray 119 may include a second chemical solution that is different than the first chemical solution discussed above. In other embodiments, the first and second chemical solutions are the same. The chemical solution includes at least one of: ozone water/aqueous ozone (DIO3) and standard clean 1 (SC1) (para. 24-28). Therefore, US’241 teaches that the chemical solution (first mixture) can include a combination of SCI solution, deionized (DI) water, and ozone (O3). Therefore, US’241 teaches a method for cleaning a substrate, comprising: receiving a photomask substrate with a phase-shifting layer disposed over a surface of the photomask substrate and a shielding layer disposed on the phase-shifting layer, wherein the photomask substrate has a plurality of conductive nanoparticles disposed over a surface of shielding layer; applying a first mixture comprising an SCI solution, deionized (DI) water, and ozone (03) to the substrate to remove the conductive nanoparticles.	

US’241 is silent about a plurality of conductive nanoparticles, and applying DI water to rinse the photomask substrate, and wherein a ratio of the DI water to the SC1 solution is 1:1, and a temperature of the first mixture is between approximately 20°C and 40°C and wherein a removal rate of the conductive nanoparticles over a duration including the applying of the first mixture and the applying of the DI water is greater than approximately 90%.

However, US’241 further teaches that the cleaning is necessary after exposer of the photomask which can be a EUV mask that includes a capping layer (para. 1-2, 6, 11 and 15-22). Applicant’s specification recites “in comparative approaches, nanoparticles are attracted to the capping layer due to the high catalyst property and conductivity of the capping layer.  Such nanoparticles are not easily removed by the current cleaning operations. Further, it is also required that the thin capping layer be able to resist damage by the cleaning operations” (para. 15 of the instant specification). Therefore, the exposer process would be the same and the same conductive particles generated and needing to be removed. As a result, the method of US’241 would further include a plurality of conductive nanoparticles. US’241 further teaches regardless of which kind of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’241 to include wherein a removal rate of the conductive nanoparticles over a duration including the applying of the first mixture and the applying of the DI water is greater than approximately 90% because the same cleaning solution recited in claim 1 is utilized and one of ordinary skill in the art should achieve as high of a removal rate as possible with the recited cleaning solution to prevent defocus or out-of-focus issues.

 The modified method of US’241 is silent about applying DI water to rinse the photomask substrate and wherein a ratio of the DI water to the SC1 solution is 1:1, and a temperature of the first mixture is between approximately 20°C and 40°C;.

US’558 teaches an integrated substrate cleaning processes capable of removing residues and particulates from the surface of a photomask is described (abstract). US’558 further teaches a process of cleaning a photomask that includes an SC1 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include applying DI water to rinse the photomask substrate because US’558 teaches that it is necessary to remove cleaning chemicals from the surface of the photomask and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

US’558 further teaches the ammonium hydroxide in AM-Clean solution is from a solution of 28-29% w/w of NH3 to water and the hydrogen peroxide is from a solution of 31-32% w/w of H2O2 to water. As well known in the art, these compounds only dissociate into their respective ions and no chemical reactions occur among these compounds. In various embodiments, the ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O) are present in concentrations defined by dilution ratios of between 1/1/5 to 1/1/1000, respectively (para. 32). The purpose of the ammonium hydroxide and the hydrogen peroxide in the AM-Clean solution is to remove particles and residual organic contaminates from the substrate surface. According to an wherein a ratio of the DI water to the SC1 solution is 1:1) to achieve removal of particles from the substrate surface and the desired pH level.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to select applicants claimed range of wherein a ratio of the DI water to the SC1 solution is 1:1  because US’558 teaches to use diluted SC1 for the purpose of removing particles from the surface of a photomask where the possible range for the dilution overlaps the claimed range for the dilute SC1 solution, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05 and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

US’558 further teaches heating a cleaning solution of ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O)  between 25° and 60° is beneficial for removal of contaminants from the surface of the substrate and enables a reduction in total processing time (para. 32-33)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include wherein a temperature of the first mixture is between approximately 20°C and 40°C because US’558 teaches is beneficial for removal of contaminants from the surface of the substrate and enables a reduction in total processing time and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 12, the modified method of US’241 teaches the method of cleaning a photomask of claim 10. US’241 further teaches the absorption layer 210 includes multiple film layers with each film containing chromium, chromium oxide, chromium nitride, and/or mixture of some of the above, which reads on wherein the shielding layer comprises chromium (Cr), chromium oxide, chromium nitride and chromium oxynitride (para. 19).

Regarding claim 14, the modified method of US’241 teaches the method of cleaning a photomask of claim 10. 

The modified method of US’241 does not teach applying a second mixture to the photomask substrate between the applying of the first mixture and the applying of the DI water, wherein the second mixture comprises DI water and H2.

However, US’241 further teaches the fluid stream is composed of cleaning fluid (a first chemical solution) that includes at least one of: hydrogen (H2) dissolved in water mixture comprises DI water and H2 and it is obvious to combining prior art elements according to known methods to yield predictable results is obvious such that multiple known cleaning processes are performed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include applying a second mixture to the photomask substrate between the applying of the first mixture and the applying of the DI water, wherein the second mixture comprises DI water and H2 because US’241 teaches it as an alternative cleaning mixture for cleaning a photomask combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 22, the modified method of US’241 teaches the method of cleaning a photomask of claim 10. US’241 further teaches that the cleaning is necessary after exposer of the photomask which can be a EUV mask that includes layers containing noble metals including ruthenium, silver and palladium (para. 1-2, 6, 11 and 15-22). Applicant’s specification recites “during an exposure operation, active etchants, radicals or chemical gases are distributed inside the chamber, and thus when an improper chemical reaction is induced, unwanted nanoparticles are formed. In comparative approaches, nanoparticles are attracted to the capping layer due to the high catalyst property and conductivity of the capping layer.  Such nanoparticles are not easily removed by the current cleaning operations. Further, it is also required that the thin capping layer be able to resist damage by the cleaning operations” (para. 15 of the wherein the conductive nanoparticles comprise noble metal.


Regarding claim 25, the modified method of US’241 teaches the method of cleaning a photomask of claim 10. US’241 further teaches the method 300 continues in block 306 where the acoustic energy generator 110 generates a mechanical vibration to the photomask 102/200 through the fluid stream 120. That is, the acoustic energy generator 110, coupled to the nozzle 108, is configured to generate an acoustic wave, then propagate the generated acoustic wave through the fluid stream 120 to form an acoustically agitated fluid stream which causes the fluid stream 120 applied to the back side of the photomask 102/200 to generate a mechanical vibration to the photomask 102/200 via the acoustically agitated fluid stream. In accordance with various embodiments, the frequency of the mechanical vibration generated by the acoustic energy generator 110 may range from about 1 megahertz to about 3 megahertz. Such frequency is generally referred to megasonic frequency. It is understood that additional blocks/processes may be performed before, during, and/or after the blocks 302-308, and/or some described blocks may be combined. For example, blocks 304-308 may be combined as a single step. That is, during the cleaning process of the photomask 102/200, the fluid stream 120 vibrating in megasonic frequency and the spray 119 is respectively applied to the back side and the front side of the photomask 102/200 at the same time (para. 27-30). As illustrated in FIG. 4B, line 420 shows a relatively higher wherein the applying of the first mixture further comprises a mega sonic agitation, and a frequency of the mega sonic agitation within the range of between approximately 1 MHz to approximately 10 MHz.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US’241 in view of US’558 as applied to claim 1 above, and further in view of Mitsui et al. US 5,942,356 (US’359).

Regarding claim 11, the modified method of US’241 teaches the method of cleaning a photomask of claim 10. 

US’241 does not teach wherein the phase-shifting layer comprises molybdenum silicide (MoSi), molybdenum-silicide-nitride (MoSiN), molybdenum silicide oxynitride (MoSiON), titanium nitride, titanium silicon nitride or silicon nitride.

US’359 teaches a half tone type phase shift mask as well as a phase shift mask blank for the mask (abstract). US’359 further teaches the light translucent portion of the MoSiON system material"). With these materials, transmittancy can be controlled by selecting the amount of the oxygen or the nitrogen and oxygen, while the thickness of the thin film can control the phase shift amount. When formed of these materials, the light transmitting portion can be structured as a single layer film made of a single kind material, thereby simplifying the film formation process, in comparison to a case where it is made of multilayer film made of multiple materials. The manufacturing process is simplified since a single etchant can be used (col. 2 line 5-30). Specific examples of a material, essentially including metal, silicon, and nitrogen, for constituting the photo semi-transmission portion, are molybdenum silicon nitride (referred as to "MoSiN system material"), tantalum silicon nitride (referred as to "TaSiN system material"), tungsten and silicon nitride (referred as to "WSiN system material"), titanium silicon nitride (referred as to "TiSiN system material"), etc. These materials can contain, as compounds or mixtures of those materials, a small or proper amount of carbon, hydrogen, fluorine, helium, etc. so long as it does not affect the functions of the light translucent portion (col. 4 line 35-55).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of US’241 to include wherein the phase-shifting layer comprises  molybdenum-silicide-nitride (MoSiN), molybdenum silicide oxynitride (MoSiON) or titanium silicon nitride because US’359 teaches it simplifies the film formation process and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US’241 in view of US’558 as applied to claim 10 above, and further in view of Shibayama et al. WO/2017/164186 (WO’186) (371 US filing US 2019/0035649 used for citation).

Regarding claim 26, the modified method of US’241 teaches the method of cleaning a photomask of claim 10. 

The modified method of US’241 does not teach wherein a flow rate of the first mixture is between approximately 1000 ml/min and approximately 5000 ml/min.

WO’186 teaches a substrate processing method is provided, which includes: an ozone-containing hydrofluoric acid solution spouting step of spouting an ozone-containing hydrofluoric acid solution containing ozone dissolved therein from a nozzle toward one major surface of a substrate held by a substrate holding unit (abstract). WO/186 further teaches the spouting flow rate of the ozone-containing hydrofluoric acid solution to be spouted in the ozone-containing hydrofluoric acid solution spouting step is preferably not lower than 0.8 L/min. In this case, ozone can be distributed to the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’241 to include wherein a flow rate of the first mixture is between approximately 1000 ml/min and approximately 5000 ml/min because WO’186 teaches dispensing a cleaning solution what includes ozone, such as the cleaning solution of US’241 should be dispensed at a high enough flow rate to insure that the ozone is distributed to the peripheral portion of the object being treated but should not be too high to be a waste of resources.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Papanu et al. US 2007/0068558 (US’558).

Regarding claim 17, US’558 teaches embodiments of the present invention are integrated substrate cleaning processes capable of removing residue and particulates from the surface of a photomask. A photomask is used in lithography operations to replicate features of the photomask onto various manufacturing substrates, such as integrated circuits on wafers (pattern). A photomask is itself a substrate which must first be patterned with the specific features to be replicated by the photomask. It should be semiconductor wafers, compact disc or LCD display panels (a semiconductor substrate having a surface and a plurality of patterns disposed on the surface) (para. 21). US’558 further teaches Embodiments of the present invention include chemical clean operation 320. In certain embodiments, chemical clean 320 comprises an SC1 chemistry In a particular embodiment, an ammonium hydroxide (NH4OH) chemistry referred herein as "AM-Clean" is employed. AM-Clean is a mixture of ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O), a chelating agent, and a surfactant (para. 28). The ammonium hydroxide in AM-Clean solution is from a solution of 28-29% w/w of NH3 to water and the hydrogen peroxide is from a solution of 31-32% w/w of H2O2 to water. As well known in the art, these compounds only dissociate into their respective ions and no chemical reactions occur among these compounds. In various embodiments, the ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O) are present in concentrations defined by dilution ratios of between 1/1/5 to 1/1/1000, respectively. The water can include de-ionized water (para. 32 and 43). A chelating agent in the AM-Clean removes metallic ions from the wafer. Chelating agents are also known as complexing or sequestering agents. These agents have negatively charged ions called ligands that bind with charged ions and form a combined complex that remains soluble. Common metallic ions that may be present on the substrate surface are copper, iron, nickel, aluminum, calcium, magnesium, and zinc, but other metallic ions may also be present. Suitable chelating agents include polyacrylates, carbonates, phosphonates, and gluconates. The advantages of using chelating agents conductive nanoparticles) are that they do not require an acidic environment and that they reduce the overall cleaning time (para. 30). Therefore, US’558 teaches a method for cleaning a substrate, comprising: receiving a semiconductor substrate having a surface and a plurality of patterns disposed on the surface, wherein the semiconductor substrate has a plurality of conductive nanoparticles disposed over the surface of the semiconductor substrate; applying a first mixture comprising an SC1 solution, deionized (DI) water to the semiconductor substrate to remove the conductive nanoparticles. US’558 further teaches as shown in FIG. 3, final rinse 330 is performed subsequent to the last chemical clean operation. The photomask may be rinsed for around 20 seconds or more. The rinsing step after the cleaning step may remove all the chemical from the wafer surface, i.e. ammonium hydroxide, hydrogen peroxide, chelating agents, and surfactants. In a further embodiment, the rinse water, including DI water, has an elevated temperature between 25° C. and 80° C. to improve the ability to rinse off the cleaning chemicals from the surface of the substrate (para. 28-37 and 43). Therefore, US’558 further teaches applying DI water to rinse the photomask substrate. US’558 further teaches the ammonium hydroxide in AM-Clean solution is from a solution of 28-29% w/w of NH3 to water and the hydrogen peroxide is from a solution of 31-32% w/w of H2O2 to water. As well known in the art, these compounds only dissociate into their respective ions and no chemical reactions occur among these compounds. In various embodiments, the ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O) are present in concentrations defined by dilution ratios of between 1/1/5 to 1/1/1000, respectively (para. 32). The purpose of the ammonium hydroxide and the hydrogen peroxide in the wherein a ratio of the DI water to the SC1 solution is 1:1) to achieve removal of particles from the substrate surface and the desired pH level. Heating a cleaning solution of ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O)  between 25° and 60° is beneficial for removal of contaminants from the surface of the substrate and enables a reduction in total processing time (para. 32-33)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein a ratio of the DI water to the SC1 solution is 1:1 and , and a temperature of the first mixture is between approximately 20°C and 40°C  because US’558 teaches to use diluted SC1 for the purpose of removing particles from the surface of a photomask where the possible range for the dilution overlaps the claimed range for the dilute SC1 solution, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05 and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

US’558 does not teaches the first mixture comprises ozone (O3) and wherein a removal rate of the conductive nanoparticles over a duration including the applying of the first mixture and the applying of the DI water is greater than approximately 90%.

However, US’558 further teaches the wet pretreatment 310 and dry pretreatment 350 improve the ability of the subsequent wet cleaning operations to wet the substrate surface by rendering the substrate surface hydrophilic. The pretreatment reduces the tendency of subsequent wet cleans to leave streaks of residue and particles on the substrate surface. Pretreatment operations 310 and 350 may be used in the alternative or in series. One advantage of wet pretreatment 310 over dry pretreatment 350 is that both sides of the substrate may be treated simultaneously. In one embodiment, the substrate is exposed to wet pretreatment 310 comprising ozonated de-ionized water for between approximately 20 seconds and 120 seconds. Ozone (O3) is useful for pretreatment because it is a stronger oxidizer than many other chemical oxidizers such as peroxide. Ozonated de-ionized water provides a sufficiently reactive oxidizing media to leave the substrate surfaces hydrophilic. Ozonated de-ionized water also serves to oxidize organic contaminants on the substrate surface. Ozonated water can be formed by dissolving O3 in degassed water, as discussed in more detail below. The concentration of dissolved ozone may be between 1 ppm and 200 ppm. Alternatively, the water may be saturated with the gas. In particular embodiments, the ozone concentration is between 20 ppm and 60 ppm (para. 24). Embodiments of the present invention include chemical clean operation 320. In certain embodiments, chemical clean 320 comprises an SC1 chemistry. In other embodiments of the present invention, other 4OH) chemistry referred herein as "AM-Clean" is employed. AM-Clean is a mixture of ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water (H2O), a chelating agent, and a surfactant (para. 28). Therefore, US’558 teaches using oxidizers such as hydrogen peroxide in the cleaning chemistry and that O3 is also useful as an oxidizer to facilitate cleaning of a semiconductor wafer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’558 to include the first mixture comprises ozone (O3)  because US’558 teaches using oxidizers in the cleaning chemistry and that O3 is also useful as an oxidizer to facilitate cleaning of a semiconductor wafer and it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

The modified method of US’558 does not teaches wherein a removal rate of the conductive nanoparticles over a duration including the applying of the first mixture and the applying of the DI water is greater than approximately 90%.

However, the purpose of the modified cleaning process of US’558 is to remove particulate contamination from the surface of a semiconductor substrate, as discussed 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’558 to include wherein a removal rate of the conductive nanoparticles over a duration including the applying of the first mixture and the applying of the DI water is greater than approximately 90% because the modified method of US’558 includes the same cleaning solution recited in claim 17 is utilized and one of ordinary skill in the art should achieve as high of a removal rate as possible to achieve the desired cleaning.


Regarding claim 18, the modified method of US’558 teaches the method of cleaning a semiconductor substrate of claim 17. US’558 further teaches the cleaning methods disclosed are adaptable to other "substrates" presenting similar materials to the surface to be cleaned such as, but not limited to, semiconductor wafers, compact disc or LCD display panels (para. 21). A LCD display panel or semiconductor wafer presenting similar materials to the surface to be cleaned would include patterned insulative material.

Regarding claim 19, the modified method of US’558 teaches the method of cleaning a semiconductor substrate of claim 18. US’558 further teaches in an embodiment of the present invention, the substrate is exposed to the AM-Clean for between 60 seconds and approximately 240 seconds (para. 33). Therefore, US’558 wherein a duration of the applying of the first mixture is less than approximately 10 minutes.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Papanu et al. US 2007/0068558 (US’558) evidenced by US’241.

Regarding claim 27, the modified method of US’558 teaches the method of cleaning a semiconductor substrate of claim 17.

The modified method of US’558 does not teaches wherein the applying of the first mixture further comprises a mega sonic agitation, and a frequency of the mega sonic agitation is between approximately 3 MHz and approximately 10 MHz.

However, US’558 further teaches acoustic energy may be applied via acoustic generators or transducers 404 attached to the bottom surface of plate 402 by epoxy 406. In an embodiment of the present invention, as shown in FIG. 5A, the transducers 504 cover substantially the entire bottom surface of plate 502 with a channel opening 516 to accommodate back side fluid flow. In an alternate embodiment of the present invention there are four transducers 504 covering the bottom surface of plate 502 in a quadrant formation and preferably covering at least 80% of plate 502. The transducers 504 preferably generate megasonic waves in the frequency range above 350 kHz. The specific frequency is dependent on the thickness of the substrate and is chosen by its ability to effectively provide megasonics to both sides of the substrate (para. 42). US’241 teaches acoustic energy generator 110, coupled to the nozzle 108, is configured to generate an acoustic wave, then propagate the generated acoustic wave 1 megahertz to about 3 megahertz. Such frequency is generally referred to megasonic frequency (para. 27-30). Therefore, US’241 teaches that the frequency range taught by US’558 as being megasonic waves above 350 kHz would include frequencies within the claimed range of between approximately 1 MHz to approximately 10 MHz.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of a frequency of the mega sonic agitation is between approximately 1 MHz to approximately 10 MHz because US’558 teaches overlapping ranges for the frequency of the mega sonic agitation, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.



Response to Amendment

	Applicant’s amendments to independent claims 1, 10 and 17 to include subject matter regarding limitations related to SC1 solution has changed the scope of claims 1, 10 and 17, however, the teachings of US’241 in view of US’558 and US’558 still read on the newly added subject matter. Therefore,  a new ground(s) of rejection is 


Response to Arguments

Applicant's arguments filed 11-24-21 have been fully considered but they are not persuasive.
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, the ranges claimed by applicant in claims 1, 10 and 17 overlap the possible ranges taught by the prior art therefore a prima facie case of obviousness exists for the temperature range and the dilution range. Further, as discussed above, the absolute amount of water in the first mixture is not defined by the claim and it is unclear what proportions are required to be present by the recitation.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713